Citation Nr: 1231147	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  06-14 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a headache disorder, to include as secondary to service-connected post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disorder, to include as secondary to service-connected post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from July 1990 to June 1994 and December 2004 to January 2006.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Thereafter, the Veteran's file was transferred to the RO in Baltimore, Maryland. 

In November 2010, the Board remanded the issues for additional development.  In this remand, the Board noted that a claim for service connection for headaches was previously denied by a final May 1998 rating decision, but that additional service treatment records were received subsequent to that determination.  The Board recharacterized the issue as a denovo issue and remanded it as such.  The claim has been returned for further appellate review. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  The RO appears to have reviewed such records in its April 2012 supplemental statement of the case.  To the extent that documents in this file pertain to the appellate issues, the Board has discussed them with the other evidence of record.  


FINDINGS OF FACT

1.  The Veteran failed to report for VA examinations to address whether he had a headache disorder or a back disorder related to service or is otherwise being caused or aggravated by his PTSD, and has not responded to attempts to contact in regards to this failure to report.

2.  The preponderance of the competent medical evidence reflects that there is no current headache disability that was incurred in or aggravated by service, or is otherwise being caused or aggravated by his PTSD, and there is no evidence of an organic neurological disorder resulting in headaches having been manifested to a compensable degree within a year of discharge from any period of service.  

3.  The preponderance of the competent medical evidence reflects that there is no current back disability that was incurred in or aggravated by service, or is otherwise being caused or aggravated by his PTSD, and there is no evidence of arthritis of the back having been manifested to a compensable degree within a year of discharge from any period of service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a headache disorder have not been met. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

2.  The criteria for establishing service connection for a back disorder have not been met. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the appellant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In a December 2003 letter, issued prior to the September 2005 decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  He was sent a post rating letter in March 2008 which notified him of the unavailability of service treatment records and described alternative documents that can substitute for service treatment records.  Additional notice was sent in February 2010 (addressing the back only), and November 2010 (addressing both issues to include the criteria for secondary service connection).  In January 2011, the Veteran was provided with a letter that detailed the RO's attempts to obtain service treatment records and also advised him of upcoming plans to schedule an examination.  These letters further advised the Veteran of how the VA determines a disability rating and assigns an effective date, and the type of evidence which impacts such.  The case was last adjudicated in March 2012. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  This includes available service treatment records, and post service VA and private treatment records.  

Regarding attempts to obtain service treatment records, although some records have been obtained, the following efforts were undertaken to ensure complete records were obtained.  Prior to the Board's October 2010 remand, documents that include a Formal Finding of Unavailability issued in May 2008, reflect that multiple attempts to obtain service treatment records from official sources including the service department and reserve units, and from the Veteran himself were unsuccessful.  The conclusion was made in the Formal Finding of Unavailability that all attempts to obtain original service treatment records have been exhausted and that any further attempts would be futile.  

Pursuant to the Board's October 2010 remand directives, further attempts to obtain complete service treatment records were made.  Letters were sent in November 2010 and in January 2011 to the Navy Personnel Command in Millington, Tennessee, requesting missing service treatment records from July 1990 to June 1994.  No response is of record.  Also in November 2010, an attempt to get service treatment records from December 2004 to January 2006 from his relevant reserve unit, to include the 430th Adjutant general replacement in Hiller, Pennsylvania was met with a response from the NPRC in November 2010, stating that no additional service treatment records are on file.  The RO also sent a letter in January 2011 to the State Adjutants Office, Department of Military Affairs requesting release of service records from December 2004 to January 2006 from his relevant reserve unit.  No response is of record.  Thereafter, a March 2012 Report of General Information documented multiple attempts to contact the Veteran at many different phone numbers, with the purpose of the call in part to see if he had any service treatment records from 1990 to 1994.  The messages were left on a voice mail, with a request that he call back.  There is no record of a response.   

The VA additionally has made reasonable efforts to obtain a VA examination, with remand done in October 2010, for the purposes of obtaining a VA examination to address the etiology of his claimed headache and back conditions, to include on a secondary basis.  In January 2011 the Veteran was provided with a letter that advised him of upcoming plans to schedule an examination and the consequences of the failure to appear to a VA examination without good cause.  It further gave some examples of good cause for failure to report to a VA examination.  

Copies of the RO's computer printouts show that in April 2011 the Veteran failed to appear for VA examinations scheduled to address the etiology of his claimed headache and back conditions, which had been ordered pursuant to the Board's October 2010 remand directives.  A June 2011 letter sent to the Veteran pointed out that he failed to respond to the January 2011 duty to assist letter, and encouraged him to send additional evidence in 10 days.  Thereafter, a March 2012 Report of General Information documented attempts to contact the Veteran, noting that the VA has tried to reach the Veteran previously at many different phone numbers, with the purpose of the call to determine why he was a no show for two different examinations.  The messages were left on a voice mail, with a request that he call back.  There is no record of a response.   

The Veteran's last known contact with the VA RO was an April 2010 statement with regards to a TDIU claim not before the Board.  This listed his most recent address to which the correspondences were sent.  

To date, the Veteran has not presented any showing of good cause as to why he would not report for an examination with the transportation accommodations that he was offered.  Accordingly, the duty to assist has been satisfied to the extent possible based on the cooperation level of the Veteran.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."). 

The Board notes that the Veteran has not been afforded a VA examination concerning his claims for service connection for the headache and back disorders. The Board finds that examination is required in this case to properly assess the etiology of these claimed disorders as secondary to his PTSD.  As will be explained below, without such examination there is no competent and credible evidence to establish that he has either a headache disorder or a back disorder that is being caused by or aggravated by his PTSD or is otherwise related to service.  However, the Veteran failed to appear for VA examinations scheduled for April 2011, and provided no good cause for such failure.  He has not responded to VA phone calls or letters pertaining to this appeal since he last sent a letter in April 2010 regarding an unrelated issue, nor has he notified the VA of any changes in his contact information; thus any error in the failure to request one is harmless.

The Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  The Veteran participated in the claims process but did not cooperate with the request for additional information and examination scheduling. Accordingly, no further notice or assistance is necessary and he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Analysis

The Board has reviewed all the evidence in the appellant's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

VA is required to accept a combat veteran's statements as to injuries sustained in combat, so long as the statements are consistent with the circumstances, conditions, or hardships of the veteran's service and there no is clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).

Where a veteran served continuously for ninety days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis or other organic diseases of the nervous system, including headaches becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). 38 C.F.R. § 3.310.

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253   (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346   (1999).

      A.  Service Connection for Headache Disorder

Available service treatment records from the Veteran's first period of service from July 1990 to June 1994 are mostly dental records.  However multiple dental health questionnaires from August 1990, September 1999, September 1992 and December 1993 and an undated questionnaire were negative for any history of headaches.  Private hospital records from October 1992 to November 1992 address treatment for a stab wound to the abdomen during active duty, with no findings of any headache issues.  The June 1994 separation examination revealed normal head and neurological system.  The accompanying report of medical history revealed no history of head injury or frequent or severe headaches.  No other service treatment records either from his first or second period of service are available.  

VA treatment records from June 2002 to July 2004 are shown to be negative for any treatment or complaints of headache problems.  He did have a positive PTSD screen in November 2003 and further psychiatric consult for PTSD in March 2004.  Also in March 2004 he was noted to be considering rejoining the military, and was requesting certain tests needed to do so.  He also was noted to be complaining of rhinitis type symptoms with headaches, with a questionable diagnosis of sinusitis.  Plans included Claritin.  

A lay statement of December 2005 stated that he took over the counter painkillers for headaches.  He is noted to have served his second period of active duty from 2004 to January 2006; accordingly this lay statement was during such period.  However no records from this period of service are available.

In January 2006 the Veteran submitted a lay statement requesting to resume his service connection claims.  Regarding his headaches he reported that they got worse in Iraq and he went to sick call several times.  He reported treatment including pain shots and bed rest, along with increased dosages of pain medications.  He also cited worsening PTSD symptoms, with anxiety and depression worsening in Iraq.  

VA records reveal that in February 2006, the Veteran reported an 8 month history of recurrent right temporofrontal headaches.  They occurred about once or twice a day and sometimes woke him.  He used medications like ibuprofen and codeine in the past.  The assessment was headaches, probably a variant of migraine, but plans were to refer to neurology.  The neurology consult of the same month noted the preceding history of headaches, with symptoms that included occasional nausea or vomiting, photophobia.  He also reported intermittent numbness and tingling of the legs.  He reported a history of headaches as a child, relieved by Aspirin.  The assessment was daily chronic headaches, migraine.  A brain MRI was ordered.  Findings from the March 2006 MRI revealed normal brain findings, although two areas in the maxillary antra bilaterally suggested the presence of mucoceles, left larger than right.  

An April 2006 eye consult for the almost daily periorbital pain for about one year was noted to have had no cause found for his headaches and no trauma.  His pain was at an 8-9/10 level, and included mild photophobia and occasional flashes of light.  It was noted that he had seen a neurologist and had an MRI which was normal.  There were no findings on the eye examination to explain his severe periorbital pain.  Also in April 2006, an ENT consult was considered in light of this periorbital pain with active paranasal sinus inflammation.  A history of mucocele was also noted.  In January 2007 he was examined for back and neck problems, but also reported a history of his eyes and ears hurting which he said happened in Iraq.  The examination focused on spine problems, with no pertinent findings for his headaches. 

In a May 2006 lay statement the Veteran argued that stress and depression contributed to his headaches.  Another statement he sent in May 2006 repeated earlier contentions of treatment for headaches while in Iraq.

A July 2007 traumatic brain injury (TBI) screening indicated the Veteran reported exposure to improvised explosive devices (IED), rocket propelled grenades (RPG), mines and grenades.  He reported seeing stars and being dazed and confused immediately afterwards.  His current reported symptoms including headaches.  He was also followed for PTSD in July 2007.  In September 2007 while he was seen for back pain and complaints of poor sleep, nightmares, feeling angry for no reason, the treating doctor expressed concern that his intense anger and distress was taking a toll on his health.  However no specific problems with headaches were noted.  

An April 2008 orthopedic consult for a provisional diagnosis of radiculopathy, revealed complaints that included his ears hurting and pain just behind the mandibles.  The rest of the consult addressed back problems.  He underwent further examination of this in a May 2008 dental examination that addressed pain on both sides of his face.  Findings revealed pain of both masseters and sternocleiodomastiods and a painful left medial pterygoid.  The assessment was muscle pain and he advised to stop chewing gum and to avoid clenching his teeth.  

A June 2008 TBI examination gave the same history of exposure as reported in July 2007, and again included symptoms of headaches, as well as psychiatric symptoms.  The Veteran reported headaches in the past 30 days and indicated that he noticed headaches 6 months into his deployment.  However he denied specific head injury or loss of consciousness.  Following a comprehensive evaluation, the examiner determined that he had psychiatric symptoms consistent with PTSD, but findings were not consistent with TBI.  The assessment given included a diagnosis of headaches multifactorial and PTSD, but no TBI.  An opinion as to the root cause of his headaches was not given, however the examiner did state that most of his symptoms were exacerbated by his psychiatric issues.  Also in June 2008 he was seen by acupuncture for treatment of symptoms including headaches.
  
A July 2008 record following complaints that included chronic neck pain revealed the Veteran to attribute such symptoms to activities in service abroad such as ducking for cover, tight sleeping conditions, and carrying extra weight.  He described a sensation that his "brain hurts" when he cracked his neck.  Following examination of the neck the assessment included chronic cervical pain and headaches.  

Later in July 2008, the Veteran was seen by neurology, with a history of headaches, described as an 8/10 intensity at all times.  It was bilateral and occasionally involved the base of the neck.  He used Percocet for the past 2 to 3 months which just took the edge off it.  He was also trying acupuncture.  He also complained of generalized pain over his body, especially his legs.  He said his symptoms were since he returned from Iraq in 2005.  He said that stress made his headaches worse.  Examination was unremarkable.  An impression was given of chronic headaches likely secondary to paraspinal tension in addition to depressive/PTSD symptoms.  These symptoms may also be contributing to his generalized pain.  

In September 2008, he was seen in physical therapy (PT) for his chronic neck pain and headaches, again with a history of such symptoms beginning overseas on active duty.  Again he was noted to be attributing his symptoms to the same physical conditions encountered in service as reported in July 2008, and again reported the sensation of cracking his neck causing pain that he described as in his brain.  He was assessed with chronic cervical pain and headache, and was recommended PT.  He underwent PT for his headaches in September 2008, with consult for cervical traction to help his headaches.  

An October 2008 polytrauma consult noted the past history of MRI for his brain, and recited the findings from the March 2006 MRI with the findings noted to suggest bilateral mucoceles in the maxillary sinuses.  This could lead to increased sinus pressure and potentially provoke headaches in the distribution described by the Veteran.  At this time there was no indication to begin the Veteran on a prophylaxis.  Follow-up with ENT was recommended, and another brain MRI was reordered.  The October 2008 brain MRI revealed no change in findings from the March 2006 MRI.  He continued to be in PT in November 2008 for headaches.  

Headaches continued to be mentioned in problem lists dating in April 2009.  However a January 2010 OEF/OIF note revealed he denied headaches.  Most of the VA records from 2009 to 2010 deal with other issues including his ongoing PTSD, rather than headache complaints.

Other records from June 2010, December 2010 and January 2011 addressed his failure to respond to repeated efforts to contact him.  Records from March 2011 deal with a skin problem, and make no reference to headaches, although it continued to be on the problem list.  In short, the records from 2010 to 2012 reveal no active complaints of headaches.  The rest of the records to January 2012 deal with other issues including PTSD, with no mention of it causing or aggravating his headaches, although the January 2012 note does describe symptoms that include complex somatic affects.  

As noted above, the Veteran failed to report for the VA examination scheduled to determine whether he suffers from a headache disorder that is related to service, to include as secondary to his service connected PTSD.  Individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. § 3.326(a).  When entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause" fails to report for such examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. 38 C.F.R. § 3.655.

The Board finds that the preponderance of the evidence is against the claim.  The available service treatment records from July 1990 to June 1994 show no treatment for, or complaints of headaches, nor is there evidence of a headache disorder within the presumptive post service year after June 1994.  

The earliest evidence of a possible headache disorder is shown in records from March 2004 when he was seen complaining of rhinitis type symptoms with headaches, with a questionable diagnosis of sinusitis.  Thereafter, he has provided lay contentions of headache problems in his lay statement during his second period of service in December 2005, but this statement only discusses taking over the counter medications for headaches and does not suggest a diagnosis of a headache disorder absent medical evidence.  The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Again no service treatment records could be obtained to show such a diagnosis during the second period of service from December 2004 to January 2006.  

While the Board does note evidence of periorbital pain having been manifested in February 2006, with reports from the Veteran of it being of an 8 months duration placing it during active service, such manifestations are shown to have been present during his second period of active service, as well as within the presumptive period of his January 2006 discharge.  However, the nature of this condition is shown to be unclear, with some suggestions of it being a manifestation of a sinus condition as reported in the October 2008 polytrauma consult which suggested it could be due to the bilateral mucoceles in the sinuses shown on MRI in March 2006.  Other records however do not suggest the Veteran to have a chronic headache condition attributable to his sinuses manifesting during his second period of service.  Of note, the July 2008 record attributed his headaches to chronic neck pain, and he underwent cervical traction for his headaches.  Elsewhere, examinations for possible TBI in July 2007 and June 2008 are shown to include findings of headaches, with no clear root cause, and findings of no TBI.  There is even a possible dental component as suggested in the May 2008 dental record.  None of the available medical evidence suggests a clear continuity of symptoms attributable to the same condition after his discharge in January 2006.  In regards whether to the headache condition could be a manifestation of a presumptive disease under 38 C.F.R. § 3.309, the neurological examinations with MRI conducted in February and March 2006, and subsequent neurological examination from July 2008, as well as the other pertinent medical evidence from 2006 and thereafter, show no evidence of such neurological disorder.  Thereafter, the more recent treatment records from 2010 and 2011 suggest no continued active headache symptoms, and the Veteran has failed to provide lay evidence suggesting a current continued disability during 2010 or thereafter.  Thus the available evidence suggests that the headache disorder treated shortly after he returned from his second period of service in January 2010 was acute and transitory, with no current disability manifested.  

In regards to the question of whether the claimed headache disorder is being caused by or aggravated by his PTSD, the Board does note that the examiner in the June 2008 TBI evaluation suggested that most of his symptoms, which included headaches, were exacerbated by his psychiatric issues of PTSD.  A suggestion that his PTSD symptoms are taking a general toll on his health was also shown in September 2007, although headaches were not specifically mentioned.   However, the medical evidence available does not suggest evidence of a permanent aggravation of any headache disorder, as once again the more recent treatment records from 2010 and 2011 do not reflect a current disorder of headaches, even as it continued to be mentioned on the problem list.   

To the extent that the Veteran has provided lay evidence attempting to diagnose a headache disability and link his headache symptoms to service, including as being aggravated by his service connected PTSD, the lack of objective medical findings of actual disability would result in the need for a competent medical opinion that first establishes a diagnosis supported by both clinical examination and diagnostic testing, and then if such diagnosis were established, would require linking such diagnosed disability to any incident in service to establish service connection.  In this regard, to establish continuity of symptomatology, the Court requires a veteran to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Again, the medical evidence as discussed above shows his headache complaints addressed from 2006 to 2008 to be of an uncertain etiology, and the more recent records from 2010 and 2011 show no evidence of a continued disability or disorder manifested by headaches.  Again the Veteran's failure to report for a VA examination to clarify whether he has a current headache disorder and the causation of such is noted.  He also presented no lay evidence in 2010 or 2011 suggesting continued symptoms.  Thus the most probative evidence does not support a finding of a current headache disability, much less one that was caused or aggravated by service, to include as secondary to a service connected PTSD.  

Moreover, the Veteran is not a medical professional and is not competent to provide a medical opinion diagnosing a headache disability or linking his subjective complaints of headache disorder to any incident taking place in service or due to PTSD, as the diagnosis and etiology of headache disorders requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with."). 

For these reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for a headache disability. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 

      B.  Service Connection for Back Disorder

Available service treatment records are mostly dental records.  However multiple dental health questionnaires from August 1990, September 1999, September 1992 and December 1993 and an undated questionnaire were negative for any history of painful joints or arthritis.  Private hospital records from October 1992 to November 1992 address treatment for a stab wound to the abdomen during active duty, with no findings of any back issues.  The June 1994 separation examination revealed a normal spine.  The accompanying report of medical history revealed no history of recurrent back pain, bone, joint or other deformities, arthritis, rheumatism or bursitis.  He did respond "yes" to having leg cramps.  No other service treatment records either from his first or second period of service are available.  

VA treatment records from June 2002 to July 2004 are shown to be negative for any treatment or complaints of back problems.  He did have a positive PTSD screen in November 2003 and further psychiatric consult for PTSD in March 2004.  Also in March 2004 he was noted to be considering rejoining the military, and was requesting certain tests needed to do so.  However no back issues were brought up.  

A lay statement of December 2005 stated that he took over the counter painkillers for back pain.  He is noted to have served his second period of active duty from 2004 to January 2006.  However no records from this period of service are available.

In January 2006 the Veteran submitted a lay statement requesting to resume his service connection claims.  Regarding his back, he described it as having gotten worse and went into his thighs.  He reported constant bending and crouching, lifting heavy equipment, repairing military vehicles and rebuilding trailers and tents.  He also cited worsening PTSD symptoms, with anxiety and depression worsening in Iraq.  A July 2008 lay statement from the Veteran again claimed he had back pain from stress, anxiety and emotional condition.  He again reported having back pain in service, with another injury at work in December 2006.  

VA records from March 2006 showed reports of back pain of a 7/10 level, for which he took pain medications.  He described having to wear a bullet proof vest in Iraq which added weight and also having to jump from vehicles, thinking this may have contributed to his back pain.  He took Tramadol for his pain.  He had plans for an MRI.  

In a May 2006 lay statement the Veteran argued that stress and depression contributed to his back pain and also suggested that a stab wound he had during active duty may have affected his back.  He also described his back pain as spreading to his legs and argued that in his report of medical history in June 1994, he complained of leg cramps, which he attributed to his back.  He indicated that while he had back pain in service, the leg cramps were the bigger problem and that was why he reported them in the report of medical history.  A December 2006 lay statement described back problems from his earlier service from 1990 to 1994 as well as service in the Persian Gulf aboard the U.S.S. Missouri.  A July 2007 lay statement argued that his PTSD symptoms with mental and emotional problems caused his back to hurt.  

VA treatment records include a December 2006 X-ray showing narrowing L5-S1 disc space with no other remarkable findings.  A January 2007 lumbar MRI showed moderate disc herniation of L5-S1, with a diagnosis of lumbosacral disc disease and slight bulging at L4-5.  Also in January 2007 the Veteran was seen for complaints that included his back, with a history of pain if he stands and walks too long, with pain involving tingling of his legs and numbness of the feet.  The history of his wearing body armor and carrying gear, plus driving in multiple vehicles was noted.  He also cited back pain from riding in Humvees and dodging mortar attacks in combat.  He now worked in a warehouse carrying weights mostly of 25 pounds but sometimes up to 100 pounds.  Examination revealed no spasm, but some tightness, and motion that was 80 degrees flexion, 30 degrees extension, 25-30 degrees lateral flexion in both directions and 50 to 60 degrees rotation in both directions.  He was noted to be able to undress and take socks off easily and to get up from a supine to sitting position on the table.  

In March 2007 he was seen for chronic back pain at an 8/10 level, as well as aches in the legs and toe cramps.  An MRI was noted to show LS disc changes with a brace recommended.  A July 2007 PTSD note included back pain in the Axis III diagnosis.  In September 2007 he was seen for back pain at a 7/10 level and wanted a back brace.  He was noted to be agitated and has been for a few months, with complaints of poor sleep, nightmares, feeling angry for no reason.  The doctor expressed concern that his intense anger and distress was taking a toll on his health.  Examination was deferred as the Veteran was in a hurry to get back to work.  The assessment was back pain, with a more likely cause said to be his 3 month drug free holiday, and he was recommended to restart Tramadol as being more effective than a back brace.  He was also assessed with PTSD, not doing well.  

VA records from March 2008 include pain in his back at an 8/10 level with similar symptoms as shown in March 2007, with such symptoms back pain and tingling in his legs said to be present since service.  He complained that medication no longer worked and his mental status examination was significant for his being agitated and angry with depressed affect.  He was assessed with chronic pain.  X-rays of the lumbar spine also from March 2008 were normal.  An April 2008 orthopedic consult for a provisional diagnosis of radiculopathy, revealed complaints of constant pain in his back and legs.  Examination revealed some decreased full lateral flexion of the back and some abnormal protruberance in his abdomen, with a mid upper abdominal scar from a stab wound.  Otherwise the exam was unremarkable and X-ray was normal.  In June 2008 he was seen by acupuncture for treatment of symptoms including back pain.  

A June 2008 TBI examination noted complaints of back and neck pain, with MRI findings recited, giving an impression of moderate disc herniation at L5-S1.  He was also noted to have psychiatric symptoms with a diagnosis of PTSD.  The examiner opined that most of his symptoms were exacerbated by his psychiatric issues, however no actual diagnosis was given regarding the back.  In July 2008, the Veteran was seen by neurology to address headache symptoms, but he also reported generalized pain over all his body, especially his legs.  Following an unremarkable examination, the examiner stated that the Veteran had a paraspinal tension likely causing headaches, and also determined that symptoms of PTSD may be contributing to his generalized pain.  In August 2008 he was seen in acupuncture for back pain.  He underwent PT for his headaches in September 2008, and back pain was noted.  Low back pain was also noted in PT and other treatment records from October 2008.  He continued to be in PT in November 2008 for headaches, but back pain was still complained of.  

He continued with back complaints in January 2009, with pain at an 8/10 level, with no help by medications such as Motrin or Percocet.  In March 2009 he underwent examination of the back for a TDIU claim, with no claims file review.  He reported initial manifestations after being deployed and wearing body armor.  The MRI from the prior year was abnormal.  He also reported numbness affecting both legs described like an electric shock.  The examination revealed normal findings for posture, curvature and gait.  Also muscle strength, sensory and reflexes were all normal.  His range of motion was somewhat limited with 80 degrees flexion, 10 degrees extension, 20 degrees lateral flexion in both directions and 30 degree rotation in both directions.  The MRI findings were the same as in January 2007.  There was no opinion as to the etiology of the back pain, just an opinion of the effect of this condition on his employability.  

Most of the VA records from 2009 to 2010 deal with other issues including his ongoing PTSD, rather than back complaints.  However he was seen for back pain in a January 2010 primary care note, with complaints including radiating pain from the low back down the right leg, with examination showing minimal paravertebral spasm and some limited flexion of the lumbosacral spine.  He had positive straight leg raise at 60 degrees on the right and slightly hypoactive knee and ankle jerks but otherwise no significant findings on testing of muscle strength or reflexes were noted.  He was assessed with low back pain with some S1 right sided radiculopathy.  Other records from June 2010, December 2010 and January 2011 addressed his failure to respond to repeated efforts to contact him.  Records from March 2011 deal with a skin problem, and make no reference to back pain, although it continued to be on the problem list.  In December 2011 he was seen for chest pain that included his back, but he left against medical advice without further testing.  The rest of the records to January 2012 deal with other issues including PTSD, with no mention of it causing or aggravating his back pain, although the January 2012 note does describe symptoms that include complex somatic affects.  

As noted above, the Veteran failed to report for the VA examination scheduled to determine whether he suffers from a back disorder that is related to service, to include as secondary to his service connected PTSD.  Individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. § 3.326(a).  When entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause" fails to report for such examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. 38 C.F.R. § 3.655.

The Board finds that the preponderance of the evidence is against the claim.  The available service treatment records from July 1990 to June 1994 show no treatment for, or complaints of back problems, nor is there evidence of a back disorder with arthritis within the presumptive post service year after June 1994.  

The earliest evidence of a possible back disorder is shown in his December 2005 lay statement alleging he took over the counter painkillers for back pain, which was during his second period of active service.  This statement, along with the lay statements from January through May 2006 regarding back pain, do not suggest a diagnosis of a back disorder (including arthritis) absent medical evidence.  The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Again no service treatment records could be obtained to show a diagnosed back disorder during the second period of service from December 2004 to January 2006.  In regards to the disc space narrowing shown in the December 2006 X-ray and the lumbar disc herniation shown in the January 2007 MRI, the treating physicians are noted to have made note of the Veteran's lay history that included his wearing heavy combat gear and activities such as lifting, bending, ducking and crouching and jumping from vehicles, that he attributed as causing his current back problems.  However the Board notes that none of the treating physicians who addressed his back problems from this time and thereafter, provided any definitive medical opinion that linked his current back disability to his combat service, even after considering his above described lay history.  

Even with consideration of 38 C.F.R. § 3.304, wherein the VA is required to accept a combat veteran's statements as to injuries sustained in combat, so long as the statements are consistent with the circumstances, conditions, or hardships of the veteran's service and there no is clear and convincing evidence to the contrary, the Board notes that the Veteran did not describe an actual injury to his back during combat.  Instead he provided speculations that his current back disorder may have been caused by his having to wear the heavy gear, bending, ducking and crouching, lifting heavy equipment, riding in vehicles and getting in and out of vehicles may have resulted in his current back disability.  

At the same time he has provided lay statements suggesting alternate causes of his current back disability, to include as due to his stab wounds to his abdomen from his first period in service and has also alleged aggravation of his back disorder by his service connected PTSD. 

In regards to all these claimed theories of causation presented by the Veteran's lay statements, the Veteran is not a medical professional and is not competent to provide a medical opinion diagnosing a back disability or linking the diagnosed back disability to any incident taking place in service or due to PTSD, as the diagnosis and etiology of back disorders requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  

Again the Veteran has failed to report for a VA examination which was scheduled for the purpose of providing an etiological opinion as to the relationship of the current back disability and his service, to include consideration of his lay evidence regarding the rigors experienced during combat, as well as consideration on a secondary basis to PTSD.  Thus the Board can only consider this based on the available evidence.  The available competent medical evidence fails to show that his back disorder was incurred in or aggravated by either period of active service.  Nor does the available competent evidence show arthritis having been manifested within the presumptive period after his discharges from active duty in June 1994 and again in January 2006.  

Nor does the available competent evidence establish any link between the current back disorder and his current PTSD symptoms, to include as based on aggravation.  While the Board does note a comment in a September 2007 note addressing back pain that suggested the Veteran's PTSD symptoms may be taking a toll on his health, this statement is far too speculative in nature to establish a link between his back disorder and the PTSD. 

In this matter, the Veteran has failed to establish competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson, 12 Vet. App. 247, 253 (1999); see also Barr v. 21 Vet. App. 303 (2007); Pond, 12 Vet App. 341, 346 (1999).  The Veteran has also failed to establish competent evidence showing that his back disorder was proximately caused by or aggravated by his service connected PTSD.  Allen, 7 Vet. App. 439 (1995). 38 C.F.R. § 3.310.

For these reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for a back disability. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 



ORDER

Entitlement to service connection for a headache disorder is denied. 

Entitlement to service connection for a back disorder is denied. 




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


